DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment to the claims filed February 3, 2021 is acknowledged.  Claims 1, 13 and 14 (currently amended) and 2-6, 10, 11, 15, 16 and 18 (original) will be examined on the merits.  Claim 7-9, 12 and 17 were previously withdrawn. 

THE FOLLOWING INCLUDE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENT

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.	Claims 1-6, 10, 11, 13-16 and 18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 of copending U.S. Application No. 15/961,816 in view of Allen et al. (U.S. Patent Pub. No. 2013/0334131) and further in view of Clube et al. (U.S. Patent Pub. No. 2016/0333348).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of identifying microbes and microbial DNA in waste streams or wastewater treatment comprising the steps of receiving a sample taken from a microbe supporting waste stream, obtaining a microbial DNA analysis of the sample using microbial DNA sequencing that includes a listing of microbial DNA found in the sample that includes parts of microbial DNA uniquely identifying microbes, and comparing the listing of microbial DNA found in the sample to a list of known DNA to identify microbes in the sample.  The claims of copending U.S. Application No. 15/961,816 also teach the steps of extracting the microbial DNA sequence, the sequence having a hypervariable region unique to the microbe, and amplifying a portion of the hypervariable region.  The claims of the instant application differ from the claims of copending U.S. Application No. 15/961,816 in that the claims of the ‘816 application do not expressly teach a method of recovering resources from a 
 This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

4.	Claims 1-6, 10, 11, 13-16 and 18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of copending U.S. Application No. 15/961,776 in view of Allen et al. (U.S. Patent Pub. No. 2013/0334131) and further in view of Clube et al. (U.S. Patent Pub. No. 2016/0333348).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of identifying microbes and microbial DNA in waste streams or a water system comprising the steps of receiving a sample taken from a microbe supporting waste stream or water system, obtaining a microbial DNA analysis of the sample using microbial DNA sequencing that includes a listing of microbial DNA found in the sample that includes parts of microbial DNA uniquely identifying microbes, and comparing the listing of microbial DNA found in the sample to a list of known DNA to identify microbes in the sample (see claim 5 of the ‘776 application).  The claims of copending U.S. Application No. 15/961,776 also teach the steps of extracting the microbial DNA sequence, the sequence having a hypervariable region unique to the microbe, and amplifying a portion of the hypervariable region.  The claims of the instant application differ from the claims of copending U.S. Application No. 15/961,776 in that the claims of the ‘776 application 
 This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 1-6, 10, 11, 13-16 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 now recites the limitation "comparing the microbial content to an optimal balance of microbes associated with a specific effort to recover a resource to identify adjustments to microbial content of the microbe supporting waste stream based on the identification of the microbes in the sample, wherein said adjustments to the microbial content will recover the resource from the microbe supporting waste stream”, while independent claim 14 recites the limitation "comparing the microbial content to an optimal balance of microbes associated with a specific effort to recover a resource to identify adjustments to the microbial content of the wastewater treatment system based on the identification of microbes in the sample, wherein said adjustments to the microbial content of the wastewater treatment system will recover the resource from the wastewater treatment system”.  While the term “optimal balance” is discussed in paragraph 18 of the 

Subject Matter Free of the Prior Art
7.	With regard to claims 1-6, 10, 11, 13-16 and 18, no prior art was found that teaches or suggests a method of recovering resources from a microbe supporting waste stream or a wastewater treatment system as currently claimed.  The closest art of Allen et al. (U.S. Patent Pub. No. 2013/0334131) teaches methods for making compositions comprising polyphosphate accumulating bacteria that are used to reduce phosphate content in effluents such as waste water, sewage sludge or agricultural drainage (see paragraph 18) that comprises DNA sequencing analysis of bacterial DNA samples extracted from sources such as a bioreactor, comparing the sequences to a database to identify polyphosphate accumulated (paragraphs 36, 42 and 43), and taking steps to enrich these bacteria prior to their use in reducing or removing inorganic phosphate from an effluent (paragraphs 31, 35, 37 and 38).  However, Allen does not teach a method that comprises comparing the microbial content in a sample to an optimal balance of the microbes associated with a specific effort to recover a resource to identify adjustments to the microbial content of a microbe supporting waste stream based on the identification of the microbes in the sample.  The secondary references of  
	Another reference of particular interest to the currently claimed invention is Clube et al. (U.S. Patent Pub. No. 2016/0333348) that teaches methods for inhibiting bacterial growth or for altering the relative ratio of sub-populations of bacteria in a mixed population of bacteria, including in systems such as wastewater treatment systems (see Abstract and paragraphs 759-761).  Clube further teaches methods for killing or reducing the growth of bacterial host cells using a host modifying CRISPR/cas system unique for each host cell in a system (see paragraphs 114 and 115).  However, while the methods of Clube may be used for altering ratios of bacteria in a system, or eliminating selected bacteria in the system, the reference does not teach methods for identifying by sequence analysis the bacterial content in a system, and comparing the bacterial content to an optimal balance of bacteria associated with a specific effort to recover a resource to then identify adjustments to the bacterial content to recover the resource.  

Response to Arguments
8.	Applicant's arguments filed February 3, 2021 have been fully considered. 
  	Applicant requests that the rejection of claims 1-6, 10, 11, 13-16 and 18 under the judicially created doctrine of obviousness-type double patenting over claims 1-16 of copending Application No. 15/961,776 be held in abeyance until the pending prior art rejections are overcome and the claims are fixed in a final form.  Therefore, the rejection is maintained, as is the rejection of claims 1-6, 10, 11, 13-16 and 18 over claims 1-7 of 
Applicant then argues that the objection of claim 14 for minor informalities should be withdrawn since the claim has been amended to correct a spelling error.  The examiner agrees and therefore the objection is withdrawn. 
Applicant then argues that the rejection of claims 1-6, 10, 11 and 13 under 35 U.S.C. § 112(b), as being indefinite should be withdrawn since the claims have been amended to remove the term “the microbe supporting environment”.  The examiner agrees and therefore the rejection is withdrawn. 
Applicant then argues that the rejection of claims 1-3, 6, 10, 11 and 13-16 under 35 U.S.C. § 102(a)(1) as being anticipated by Allen et al. (U.S. Patent Pub. No. 2013/0334131), and the rejections of claims 4 and 5 under 35 U.S.C. § 103(a) over Allen in view of Numata et al. (U.S. Patent No. 6,171,844), and claim 18 over Allen in view of Reeslev et al. (U.S. Patent Pub. No. 2007/0178446), should be withdrawn since the primary reference of Allen no longer teaches all the limitations of the claims as amended.  In particular, Applicant asserts that while Allen teaches methods for enriching polyphosphate accumulated microorganisms within a sample, the reference does not teach a step of comparing a content of the polyphosphate accumulated microorganisms within the sample to an optimal balance of polyphosphate accumulated microorganisms associated with a specific effort to recover a resource to identify adjustments to a source of the sample based on the identification of the polyphosphate accumulated microorganisms within a sample.  Applicant further argues that neither  The examiner agrees and therefore the rejections are withdrawn. 

Summary
9.	Claims 1-6, 10, 11, 13-16 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite, and are also rejected under the judicially created doctrine of obviousness-type double patenting.  However, claims 1-6, 10, 11, 13-16 and 18 are free of the prior art, as discussed above. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637